Osbaldo A. Saenz Sr. and
                                                                     Maria Estela G. Saenz Trust
                                                                           through their /s



                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 22, 2014

                                      No. 04-14-00033-CV

                                     Osbaldo A. SAENZ Jr.,
                                           Appellant

                                                 v.

   Osbaldo A. SAENZ Sr. and Maria Estela G. Saenz Trust through their Trustee Esther A.S.
         Salmon, Estela Tijerina, and the Estate of Alfredo Garza Tijerina, Deceased,
                                          Appellees

                   From the 229th Judicial District Court, Starr County, Texas
                                  Trial Court No. DC-11-242
                          Honorable Ana Lisa Garza, Judge Presiding


                                         ORDER
       On May 16, 2014, appellant pro se Osbaldo A. Saenz Jr. filed a motion to supplement the
appellate record with evidence Appellant states was not in the trial court’s record. The motion
includes approximately thirty-seven exhibits offered by Appellant.
        Appellant’s motion to supplement the appellate record with evidence not before the trial
court is DENIED. See Richards v. Comm’n for Lawyer Discipline, 35 S.W.3d 243, 251 (Tex.
App.—Houston [14th Dist.] 2000, no pet.) (“Rule 34.5(c), Texas Rules of Appellate Procedure,
authorizes appellate courts to supplement the record; however, it does not allow the creation of a
new trial court record.”).
       Appellant’s brief was due on May 14, 2014. In Appellant’s May 16, 2014 motion, he
also moved this court to grant a thirty-day extension of time to file the brief. See TEX. R. APP. P.
10.5(b). Appellant’s motion is GRANTED. See id. Appellant’s brief is due on June 13, 2014.




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of May, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court